The opinion of the court was delivered by
DeBlanc, J.
Thomas Arata was indicted and tried for manslaughter, found guilty and sentenced to imprisonment at hard labor for the term of five years, and to pay a fine of five dollars and the costs of the -prosecution.
He appealed; his case was submitted without argument, and his counsel allowed — to file a brief in his behalf — the delay which he asked. That delay has elapsed, and the promised brief has not been filed.
We have carefully examined the record, and ascertained that Arata’s .defence is based on two grounds, the first of which is “ that the panel from which was drawn the jurors called to pass upon his trial, was not selected by a quorum of the commissioners ” — this is a question of fact- *194and the other “ that one of the three commissioners was a member oí the Board of Health, and could not — at the same time — hold two offices of profit and trust.”
Admitting that the regularity of an officer’s appointment can be collaterally inquired into — upon which, in this instance, it is useless to express any opinion — the second ground, to which alone our jurisdiction extends, cannot — for a self-evident reason — avail defendant. That reason is that two of the three members who compose the board of jury commissioners, did select the panel, and the statute expressly provides that. “ the acts of two of them shall be as valid and binding as if performed by all.”
Act No. 24 of 1878, sect. 2, p. 281.
It is, therefore, ordered, adjudged and decreed that the judgment-appealed from is affirmed.